18 So. 3d 735 (2009)
Jimmy HARRISON, Appellant,
v.
CORONET INDUSTRIES, INC., and United States Fire Insurance Company, Appellees.
No. 1D08-4442.
District Court of Appeal of Florida, First District.
October 14, 2009.
Raymond O. Burger of Law Office of Raymond O. Burger, P.A., Tampa, for Appellant.
William H. Rogner of Hurley, Rogner, Miller, Cox, Waranch & Westcott, P.A., Winter Park, for Appellees.
PER CURIAM.
Appellant has failed to respond to two orders of this Court directing him to show cause why this appeal should not be dismissed for failure to timely serve an Initial Brief. In both orders, this Court warned that the failure to respond would result in dismissal of the appeal. See Fla. R.App. P. 9.410. Accordingly, this appeal is DISMISSED, and Appellees' motion to dismiss is DENIED as moot.
HAWKES, C.J., BARFIELD, and BENTON, JJ., concur.